     Case 2:19-cv-12107-KM-JBC Document 34 Filed 02/26/19 Page 1 of 6 PageID: 926



 1     Joseph R. Saveri (State Bar No. 130064)
       Steven N. Williams (State Bar No. 175489)
 2     Nicomedes Sy Herrera (State Bar No. 275332)
       Kevin Rayhill (State Bar No. 267496)
 3     Kyla Gibboney (State Bar No. 301441)
       V Chai Oliver Prentice (State Bar No. 309807)
 4     JOSEPH SAVERI LAW FIRM, INC.
       601 California Street, Suite 1000
 5     San Francisco, California 94108
       Telephone: (415) 500-6800
 6     Facsimile: (415) 395-9940
       Email: jsaveri@saverilawfirm.com
 7            swilliams@saverilawfirm.com
              nherrera@saverilawfirm.com
 8            krayhill@saverilawfirm.com
              kgibboney@saverilawfirm.com
 9            vprentice@saverilawfirm.com
10     Attorneys for Plaintiffs
11
                                     UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
                                        SAN FRANCISCO DIVISION
14
       UNITED STATES OF AMERICA, STATES                 Case No.: 4:17-cv-07250-JST
15     OF CALIFORNIA, COLORADO,
       CONNECTICUT, DELAWARE, FLORIDA,
16     GEORGIA, HAWAII, ILLINOIS, INDIANA,              STIPULATION AND [PROPOSED] ORDER
       IOWA, LOUISIANA, MICHIGAN,                       RESCHEDULING HEARING ON
17     MINNESOTA, MONTANA, NEVADA, NEW                  DEFENDANTS’ MOTION TO TRANSFER
       JERSEY, NEW MEXICO, NEW YORK,                    VENUE UNDER 28 U.S.C. § 1404(a)
18     NORTH CAROLINA, OKLAHOMA, RHODE
       ISLAND, TENNESSEE, TEXAS, VERMONT,
19     AND WASHINGTON; THE
       COMMONWEALTHS OF
20     MASSACHUSETTS AND VIRGINIA; and
       THE DISTRICT OF COLUMBIA,
21
       ex rel. ZACHARY SILBERSHER,
22
                      Plaintiffs,
23
              vs.
24
       JANSSEN BIOTECH, INC., JANSSEN
25     ONCOLOGY, INC., JANSSEN RESEARCH &
       DEVELOPMENT, LLC, and JOHNSON &
26     JOHNSON,
27                    Defendants.
28

             STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                             CASE NO. 4:17-CV-07250-JST
     Case 2:19-cv-12107-KM-JBC Document 34 Filed 02/26/19 Page 2 of 6 PageID: 927



 1             WHEREAS, on February 12, 2019, Defendants filed a motion to transfer venue under 28
 2     U.S.C. § 1404(a) in this action (the “Motion”) (Dkt. 30);
 3             WHEREAS, Defendants noticed the Motion to be heard on April 4, 2019 at 2:00 p.m.; and
 4             WHEREAS, the parties stipulate to reschedule the hearing on the Motion to April 18, 2019,
 5     at 2:00 p.m., to accommodate a pre-existing conflict for Plaintiff-Relator’s counsel, who will be out
 6     of town traveling during the originally-noticed hearing date;
 7             WHEREAS, Plaintiff-Relator has not obtained any previous time modifications for the
 8     Motion, and the parties have only once previously stipulated to extend Defendants’ time to answer or
 9     otherwise respond to the complaint and set a mutually convenient briefing schedule; and
10             WHEREAS, the requested order changing time for the hearing will not materially affect the
11     schedule for the case;
12             NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between
13     Plaintiff-Relator and Defendants, as represented by their undersigned counsel, that the hearing date
14     on the Motion should be rescheduled to April 18, 2019, at 2:00 p.m.
15
       Dated: February 26, 2019                          By: /s/ Nicomedes Sy Herrera
16                                                           Nicomedes Sy Herrera (State Bar No. 275332)
                                                             JOSEPH SAVERI LAW FIRM, INC.
17                                                           601 California Street, Suite 1000
                                                             San Francisco, California 94108
18                                                           Telephone: (415) 500-6800
                                                             Facsimile: (415) 395-9940
19                                                           nherrera@saverilawfirm.com
20                                                            Attorneys for Plaintiff-Relator
21

22

23

24

25

26
27

28
                                                          2
              STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                              CASE NO. 4:17-CV-07250-JST
     Case 2:19-cv-12107-KM-JBC Document 34 Filed 02/26/19 Page 3 of 6 PageID: 928



 1     Dated: February 26, 2019                       By: /s/ Michael J. Bettinger
                                                          Michael J. Bettinger (SBN 122196)
 2                                                        mbettinger@sidley.com
                                                          SIDLEY AUSTIN LLP
 3                                                        555 California Street, Suite 2000
                                                          San Francisco, California 94104-1715
 4                                                        Telephone: (415) 772-1200
                                                          Facsimile: (415) 772-7400
 5
                                                          Attorneys for Defendants
 6                                                        JANSSEN BIOTECH, INC.,
                                                          JANSSEN ONCOLOGY, INC.,
 7                                                        JANSSEN RESEARCH & DEVELOPMENT,
                                                          LLC, and JOHNSON & JOHNSON
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                      3
            STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                            CASE NO. 4:17-CV-07250-JST
     Case 2:19-cv-12107-KM-JBC Document 34 Filed 02/26/19 Page 4 of 6 PageID: 929



 1                                   SIGNATURE ATTESTATION

 2            Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in

 3     the filing of this document has been obtained from the other signatories above.

 4
       February 26, 2019                            By:/s/ Nicomedes Sy Herrera
 5                                                     Nicomedes Sy Herrera
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         4
             STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                             CASE NO. 4:17-CV-07250-JST
     Case 2:19-cv-12107-KM-JBC Document 34 Filed 02/26/19 Page 5 of 6 PageID: 930



 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11
       UNITED STATES OF AMERICA, STATES
12     OF CALIFORNIA, COLORADO,
       CONNECTICUT, DELAWARE, FLORIDA,
13     GEORGIA, HAWAII, ILLINOIS, INDIANA,
       IOWA, LOUISIANA, MICHIGAN,                      Case No.: 4:17-cv-07250-JST
14     MINNESOTA, MONTANA, NEVADA, NEW
       JERSEY, NEW MEXICO, NEW YORK,
15     NORTH CAROLINA, OKLAHOMA, RHODE                 [PROPOSED] ORDER FOR EXTENSION OF
       ISLAND, TENNESSEE, TEXAS, VERMONT,              TIME TO RESPOND TO AMENDED
16     AND WASHINGTON; THE                             COMPLAINT
       COMMONWEALTHS OF
17     MASSACHUSETTS AND VIRGINIA; and
       THE DISTRICT OF COLUMBIA,
18
       ex rel. ZACHARY SILBERSHER,
19
                    Plaintiffs,
20
             vs.
21
       JANSSEN BIOTECH, INC., JANSSEN
22     ONCOLOGY, INC., JANSSEN RESEARCH &
       DEVELOPMENT, LLC, and JOHNSON &
23     JOHNSON,

24                  Defendants.

25

26
27

28
                                                      5
            STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                            CASE NO. 4:17-CV-07250-JST
     Case 2:19-cv-12107-KM-JBC Document 34 Filed 02/26/19 Page 6 of 6 PageID: 931



 1              The Court, having reviewed the Stipulation for Extension of Time to Respond to Amended

 2     Complaint, and good cause appearing therefor, HEREBY MAKES THE FOLLOWING ORDER:

 3              The hearing for Defendants’ motion to transfer venue under 28 U.S.C. § 1404(a) (Dkt. 30)

 4      shall be rescheduled to April 18, 2019, at 2:00 p.m.

 5     PURSUANT TO STIPULATION, IT IS SO ORDERED.

 6

 7     Date:
 8                                                                        Hon. Jon S. Tigar
                                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         6
               STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON DEFENDANTS’ MOTION TO TRANSFER
                                               CASE NO. 4:17-CV-07250-JST
